Name: Commission Regulation (EEC) No 1091/87 of 15 April 1987 re-establishing the levying of customs duties on cotton yarn not put up for retail sale, products of category No 1 a) (code 40.0014), originating in Thailand, to which the preferential tariff arrangements of Council Regulation (EEC) No 3925/86 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  leather and textile industries;  tariff policy
 Date Published: nan

 No L 106/8 Official Journal of the European Communities 22. 4. 87 COMMISSION REGULATION (EEC) No 1091/87 of 15 April 1987 re-establishing the levying of customs duties on cotton yarn not put up for retail sale, products of category No 1 a) (code 40.0014), originating in Thailand, to which the preferential tariff arrangements of Council Regulation (EEC) No 3825/86 apply Whereas, in respect of cotton yarn not put up for retail sale, products of category No 1 a), the relevant ceiling amounts to 13 200 tonnes ; whereas on 30 March 1987 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; ¢ Whereas it is appropriate to re-introduce the levying of customs duties for the products in question with regard to Thailand, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3925/86 of 16 December 1986 applying generalized tariff pref ­ erences for 1987 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of that Regulation provides that prefe ­ rential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quan ­ tities specified in column 7 of its Annexes I or II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 25 April 1987 the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3925/86, shall be re-established in respect of the follo ­ wing products, imported into the Community and origi ­ nating in Thailand : Code Category CCT heading No NIMEXE code (1987) Description ( 1 ) (2) (3) (4) 40.0014 1 a) ex 55.05 55.05-33, 35, 37, 41 , 45, 46, 61 , 65, 67, 69, 72, 78 Cotton yarn not put up for retail sale Article 2 This regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels. 15 April 1987. For the Commission COCKFIELD Vice-President 0 OJ No L 373, 31 . 12. 1986, p . 68 .